El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Los apelantes, quienes fueron condenados a pagar las costas, apelan de la resolución de la corte inferior y alegan que la cantidad concedida por concepto de honorarios de abogados es excesiva. El procedimiento objeto de estas cos-tas fué un quo warranto entablado con. el consentimiento del Attorney General. En el caso original la corte de distrito dictó sentencia a favor de los demandados porque creyó que el certiorari era el remedio exclusivo. Resolvimos que el certiorari no era el único remedio, pero confirmamos la sen-tencia de la corte inferior, basándonos en el hecho de que la petición, de acuerdo con la Ley de Elecciones, fué presen-tada demasiado tarde. El Pueblo v. Oms, 34 D.P.R. 455.
De modo que aparece que los apelantes tenían el consen-timiento del Attorney General para presentar la citada pe-tición y solamente dejaron de obtener una vista, sobre los méritos, debido a que la acción había prescrito, pues debió haber sido presentada dentro de los quince días de haberse anunciado el resultado de las elecciones.
 Convenimos con los apelados, sin embargo, que independientemente de cualquier cuestión de temeridad, según la ley de 1902, Estatutos Revisados, Sección 1324, reía-*758tiva al procedimiento de quo ivarranto, nn demandado tiene derecho a una suma razonable por concepto de ^honorarios de abogados.
Esta sección dice así:
“Siempre que se pronuncie alguna sentencia a favor de algún demandado, éste recobrará del demandante las costas, incluyendo una suma razonable para honorarios de abogado.”
En el caso de El Pueblo, por querella de Ramón Salgado v. López, 30 D.P.R. 259, la corte inferior había concedido honorarios de abogados al peticionario en un procedimiento de quo warranto y se alegaba que solamente el demandado tenía derecho a tales honorarios de abogado de acuerdo con la citada Ley de 1902. Nos sentimos obligados a declarar que el artículo 327 del Código de Enjuiciamiento Civil era una ley de. aplicación general y que la intención de la Legis-latura fue incluir todos los casos en los cuales no aparecía claramente una intención diferente. En otras palabras que un peticionario también tenía derecho a honorarios de acuerdo con la ley en general. Esta resolución nuestra no milita contra la intención de la Legislatura de que de acuerdo con la mencionada Ley de 1902 debía concederse una canti-dad razonable por concepto de honorarios de abogados al demandado cuyo derecho a poseer un cargo había sido ata-cado sin éxito alguno. Generalmente es de interés para el público que los oficiales estén en función.
Estaba dentro de las atribuciones de cada parte en este caso saber que el procedimiento de quo warranto fue ini-ciado demasiado tarde. Por consiguiente, los méritos de la reclamación del peticionario no pueden desempeñar un gran papel. El demandado pudo defenderse simplemente ale-gando la prescripción, pero de todos modos se, vió obligado a utilizar los servicios de un abogado. Bajo todas las cir-cunstancias expuestas, creemos que $300 es una cantidad ra-zonable por tal concepto.

*759
La cantidad concedida debe ser reducida a $300 y después de modificada la sentencia debe ser confirmada.

El Juez Presidente Señor del Toro disintió.